PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/257,156
Filing Date: 25 Jan 2019
Appellant(s): Kanto IIDA et al.



__________________
Gerald D. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04-19-2022.

(1) Grounds of Rejection to be reviewed on Appeal
1. 	Every ground of rejection set forth in the Office action dated 04-04-2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
2.	The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US20130074321), in view of Yugawa et al. (US20110083883).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et
al., in view of Yugawa et al., as applied to claim 9 above, further in view of Omi et al. (JP 02079208, see Appendix of 10-08-2021).

(2) Response to Argument
The appellant’s arguments in the Appeal Brief filed April 19, 2022 have been fully considered but are not persuasive.
1. 	Appellant argues that “Yoon clearly does not and could not possibly teach or suggest that the alleged conductor H1 of Yoon electrically connects only the portion of the alleged first conductor pattern 22 and the portion of the alleged second conductor pattern 13 of Yoon to each other, as required by Appellant’s Claim 9” (Brief page 8).
This argument is not persuasive because, as the examiner stated in the Final Rejection of Claim 9: the conductor electrically connects only the portion of the first conductor
pattern and the portion of the second conductor pattern to each other (fig. 4D). This limitation is interpreted to mean the conductor does not connect multiple portions of the first conductor pattern and multiple portions of the second conductor pattern to each other, i.e. the conductor only connects the previously claimed portions of the first and second conductor patterns to each other. Figure 4D of Yoon clearly shows that only a portion of first conductor pattern 22 of the lower coil is electrically connected to a portion of second conductor pattern 13 by the conductor of H1. 
The Appellant appears to intend this limitation to mean that the conductor cannot electrically connect any other portion of the multilayer coil, but this interpretation is not supported by the instant specification. Clearly, there would be an electrical connection from conductor pattern 21Ua, through Via hole conductor V3, conductor pattern 21, the claimed conductor V2, second conductor pattern 22, and Via hole conductor V1 to the conductor pattern 21Ub (see figure 2 and paragraph [0034] of the application). Therefore, since the claimed conductor, V2, electrically connects multiple different conducting portions of the multilayer coil, the Appellant’s interpretation of the Yoon reference is not consistent with the specification.
2.	Appellant argues that Yoon and Yugawa do not disclose “a thermoplastic resin adhesive layer” and which has a lower fusion temperature than polyimide of the first and second insulation layers.
This argument is not persuasive for the following reasons:
a) As the examiner stated in the Final Rejection, Yoon does not disclose the adhesive layer being made of thermoplastic, and Yugawa teaches an adhesive layer is made of thermoplastic resin. Further, the reason for the modification: Therefore, it would have been obvious to one having ordinary skill in the art to use a thermoplastic liquid crystal polymer adhesive layer as taught by Yugawa in the electronic device of Yoon, in order to make easily handling in the laminating process (Adhesion is carried out by hot pressing, [0108], Yugawa) for the electronic device.
b) The examiner also explained the thermoplastic resin adhesive layer has a lower fusion temperature than polyimide of the first and second insulation layers:
After modification, by using thermoplastic adhesive layer, amounts of deformation of materials of the first insulating base material layer and the second insulating base material layer (polyimide layers, [0046]), at a fusion temperature of the joining layer are less than an amount of deformation of the joining layer (thermoplastic liquid crystal polymer adhesive layer) at the fusion temperature of the joining layer (since polyimide has a higher melting point than thermoplastic liquid crystal polymer, so that the hot pressing bonding could be performed for laminating process [0108], Yugawa. 
c) For making the point clearer, the examiner also added a reference for evidence the fact that a thermoplastic resin has a lower melting point than a polyimide resin: 
Furthermore, It is also evidenced by Matsuoka, US20060054628: a liquid crystal polymer adhesive layer, [0004], by "heat-bonding" a thermoplastic liquid crystal polymer, [0010]; and polyimide composite that can withstand temperatures above the melting point of the liquid crystal polymer films, [0057]).
Therefore, the rejection clearly shows the combination of Yoon and Yugawa teach the claimed materials and characteristics and provide motivation making the combination obvious. 
3.	Appellant argues that Yoon and Omi do not disclose “a thickness of the conductor pattern is greater than a thickness of the insulating layer”.
This argument is not persuasive for the following reasons:
a) Yoon does not disclose a thickness of the conductor pattern is greater than a thickness of the insulating layer; Omi shows in fig. 3 and 6, the conductor pattern 6 is thicker than the insulation layer 5.
b) The examiner stated the reason for the modification: 
Therefore, it would have been obvious to one having ordinary skill in the art to use a conductor pattern thicker than the insulating layer as taught by Omi in the electronic device of Yoon, in order to have variety design choice of thickness of the conductor pattern and the insulating layer for the electronic device. 
The examiner also added the obvious rational analysis for a size change:
and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Since this is a 103 rejection, the examiner added the second reference to Omi to show at least the conductor pattern could be thicker than the insulation layer, regardless of whether the drawing is drawn to scale or not, the second reference of Omi is used for making the rejection stronger; and even without the second reference, the obvious change in size rational analysis above provides proper grounds for the 103 rejection.
c) Furthermore, it should be noted that the specification of the current application does not provide any benefit or criticality for the conductor pattern thickness to be greater than the thickness of the insulating base material layer. The specification simply mentions the thickness in paragraphs [0011], [0016] and [0074], but never gives a reason for the thickness or any other indication that it is anything more than a simple design choice. Therefore, the thickness limitations of claim 12 are considered be obvious to one of ordinary skill in the art for the reasons discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
Conferees:
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848         

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.